ROSENBLUM, J.,
dissenting.
In Fazzolari v. Portland School Dist. No. 1J, 303 Or 1, 17, 734 P2d 1326 (1987), the Supreme Court held that, absent a special relationship between the parties, “the issue of liability for harm actually resulting from defendant’s conduct properly depends on whether that conduct unreasonably created a foreseeable risk to a protected interest of the kind of harm that befell the plaintiff.” The complaint in this *138case alleges that defendant negligently maintained the axle on its truck and that, as a result of that negligence, the axle broke and caused an accident in which plaintiff was injured. In my view, that is all that is required to state a claim for negligence under the principles announced in Fazzolari. Therefore, I respectfully dissent.
To reach its conclusion that the complaint in this case fails to state a claim, the concurring opinion relies on Buchler v. Oregon Corrections Div., 316 Or 499, 853 P2d 798 (1993), and Oregon Steel Mills, Inc. v. Coopers & Lybrand, LLP, 336 Or 329, 83 P3d 322 (2004). Those cases do not support the concurring opinion’s position. In those cases, the Supreme Court clarified that “foreseeability” under Fazzolari means reasonable foreseeability and concluded that, under the facts of those two cases, no rational factfinder could conclude that the harms alleged were the reasonably foreseeable consequence of the defendants’ respective negligence. Although the court in each of those cases used language regarding an “unintended adverse result” and an intervening “harm-producing force,” Buchler, 316 Or at 511-12; Oregon Steel Mills, Inc., 336 Or at 345, the holdings were driven by the fact that the defendants in those cases had no reason to foresee the particular types of harms for which the plaintiffs sought to recover.
At issue in Buckler was whether a defendant who left keys in a van outside a prison could be liable for the murder of a woman who was killed two days later after a prisoner used the van to escape. The court said no. It stressed that there were “no claimed facts showing defendant’s knowledge of unreasonable risk of danger to the particular plaintiffs involved.” 316 Or at 511. It also stressed that the defendant had no reason to know that the prisoner was dangerous and so could not reasonably foresee the type of harm that befell the plaintiff. Id. at 507. Therefore, as a matter of law, the defendant’s conduct did not create an unreasonable risk of reasonably foreseeable harm.
The court followed Buckler in Oregon Steel Mills, Inc. There, the defendant negligently performed some accounting services and, as a result, the plaintiff missed the *139date on which it had planned to make an initial public offering (IPO). 336 Or at 333. Although the stock market was at the same level on the date when the defendant discovered its accounting error as it was when the plaintiff actually made its public offering, the market had risen in between those times — that is, the market had been higher on the date that the plaintiff had planned to make the IPO. The plaintiff sought to recover the difference between the profits that it would have made had it made its public offering on the date originally contemplated and the profits that it actually made from making its public offering one month later. Id.
The Supreme Court concluded that the defendant was not liable for that loss. The court stressed that, although it is foreseeable that stock prices will fluctuate, “no one could foresee, at the time of defendant’s accounting errors in 1994 and early 1995, the risk that plaintiff would suffer a loss because its securities would be sold at market-determined prices on June 13, 1996, rather than on May 2, 1996.” Id. at 344. The court also stressed that, even if the plaintiff had been attempting to capitalize on favorable market conditions by making its public offering on the planned date, the defendant had no reason to know of that and, indeed, knew of the planned IPO “only in the most general sense at the time of [its] wrongful conduct.” Id. at 346. The court stated that,
“[f]or plaintiff to have been harmed because the offering was delayed too long after the release of the favorable earnings report, plaintiff would have to present evidence that defendant knew or should have known that plaintiffs stock would have risen briefly after the release of the earnings report and then fallen back to its post-release level.”
Id. at 346-47. Thus, the court held that “[a]s a matter of law, the risk of a decline in plaintiffs stock price in June 1996 was not a reasonably foreseeable consequence of defendant’s negligent acts in 1994 and early 1995.” Id. at 345.
In this case, the harm alleged is exactly the type of harm that a person would expect to be caused by defendant’s negligence: the complaint alleges that a truck axle negligently maintained by defendant broke off and caused an accident that resulted in the injuries for which plaintiff seeks to recover. Thus, this is not a case like Buckler or Oregon Steel *140Mills, Inc., in which the plaintiff alleged a type of harm that the defendant had no reason to foresee. Instead, a rational factfinder could find that the harm alleged in this case was reasonably foreseeable. Because that is all that is required for a pleading to pass muster at the Rule 21 phase, dismissal of plaintiffs complaint was improper.
Accordingly, I respectfully dissent.
Haselton, Armstrong, Wollheim, and Schuman, JJ., join in this dissent.